Citation Nr: 0021577	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral pes 
planus with status postoperative repair, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an extension of a temporary total 
convalescence rating for bilateral pes planus with status 
postoperative repair beyond June 30, 1996.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

The Board of Veterans' Appeals (Board) notes that a 
historical review of the record shows that the issues of 
entitlement to service connection for a psychiatric disorder 
including major depression, explosive disorder, psychosis and 
PTSD and entitlement to service-connection for treatment 
purposes under 38 U.S.C.A. § 1702 stemmed from a Department 
of Veterans Affairs (VA) Regional Office (RO) rating decision 
dated in December 1992.

The issue of entitlement to an increased evaluation for 
bilateral pes planus with status postoperative repair, 
currently evaluated as 30 percent disabling stems again from 
a Jackson, Mississippi, RO rating decision dated in December 
1993.  The issue of entitlement to an extension of a 
temporary total rating for bilateral pes planus with status 
postoperative repair under 38 C.F.R. § 4.30 beyond June 30, 
1996 stemmed from an RO rating decision in July 1996.  The 
Oakland, California, RO currently had jurisdiction and 
control of the veteran's claims file.  

In September 1999, the Board denied the veteran's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2000, the General Counsel for VA and the veteran's 
private attorney filed a joint motion to vacate and remand 
only that portion of the September 1999 decision wherein the 
Board denied entitlement to service connection for PTSD, an 
increased evaluation for bilateral pes planus with status 
postoperative repair, and extension of a temporary total 
convalescence rating for bilateral pes planus with status 
postoperative repair beyond June 30, 1996, with dismissal of 
the remaining issues.  


In an Order issued in March 2000, the Court granted the 
motion to vacate and remand that portion of the September 
1999 decision wherein the Board denied entitlement to service 
connection for PTSD, an increased evaluation for bilateral 
pes planus with status postoperative repair, and extension of 
a temporary total convalescence rating for bilateral pes 
planus with status postoperative repair beyond June 30, 1996, 
and dismissed the remaining issues.  

In a statement dated in May 2000, the veteran's 
representative noted that the veteran was raising for the 
first time the issue of entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  This issue is not inextricably intertwined 
with the certified issue on appeal, and has not otherwise 
been procedurally prepared or certified for appellate review.  
Accordingly, the Board is referring this issue to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

While the veteran's representative recently submitted a 
report of a VA foot examination claimed to have taken place 
in April 2000, the Board notes that the examination report 
shows it was undertaken in February 2000.  The February 2000 
examination report is merely a duplicate of an examination 
report previously reviewed by the RO in April 2000.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


At the outset the Board notes that the joint motion states 
that the veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21(1993).Caluza v. Brown, 7 Vet. App. 498 (1995); Cohen v. 
Brown, 10 Vet. App. 128,138 (1997).  Also, the Board 
recognizes that similarly the remaining claims of entitlement 
to an increased evaluation for bilateral pes planus with 
status postoperative repair and entitlement to an extension 
of a temporary total convalescence rating for bilateral pes 
planus with status postoperative repair beyond June 30, 1996 
are well grounded within the meaning of the statute and 
judicial construction.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claims.

The joint motion suggests that there are additional pertinent 
outstanding VA records pertinent to the veteran's claims.  
The Board notes that VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In particular the veteran's representative requests copies of 
all psychiatric treatment records from the Palo Alto VA 
Medical Center (MC), Jackson, Mississippi VAMC and San Jose 
outpatient clinical records dating between 1993 to the 
present.  
The RO must obtain all pertinent outstanding treatment and 
examination records pertinent to the veteran's claims.

Private medical records refer to right bunionectomy repair of 
the veteran's right second and fifth hammertoe deformities 
and wedge resection of the third metatarsal neck for chronic 
callus on the sole of his foot on March 28, 1996.

Certification from the veteran's treating private podiatrist 
WJL, DPM, shows the veteran was considered unable to perform 
duties at work do to convalescence of surgery from March 28, 
1996 to approximately June 6, 1996.

Received in June 1996 was a follow-up certification from Dr. 
WJL showing the veteran would be followed for postoperative 
symptoms through September 1996 (six months).  However, there 
was no entry on this certificate with respect to a medical 
opinion regarding the time period within which the veteran 
was considered unable to perform duties at work due to 
convalescence.

In a subsequent statement dated July 8, 1996, Dr. WJL noted 
the veteran was initially seen in March 1996 complaining of 
bilateral foot pain with right greater than left.  It was 
noted as history that he had undergone multiple surgical 
procedures on his right foot on March 28, 1996, since that 
time had been ameliorating well without sequela, and was 
presently undergoing periodic in office physical therapy and 
range of motion testing.  It was noted that the veteran's 
last visit on June 17, 1996 revealed improved range of 
motion.  Goal was considered good.  

A July 8, 1996 VA examination shows the veteran's feet were 
still painful and that he wore wooden soled shoes at work.

The joint motion suggests that the statements from Dr. WJL 
show that the veteran was considered unable to perform duties 
at work due to convalescence beyond the initially certified 
June 6, 1996 date.  Accordingly, the RO should make all 
necessary arrangement to contact Dr. WJL and request him to 
specify the exact date on which the veteran was released from 
convalescence treatment following the March 1996 right foot 
surgery and allowed to go back to work. 

Also, the Board notes that encompassed within the grant of 
service connection for bilateral pes planus with status 
postoperative repair is right bunionectomy repair of the 
veteran's right second and fifth hammertoe deformities and 
wedge resection of the third metatarsal neck for chronic 
callus on the sole of his foot for which a temporary total 
rating under 38 C.F.R. § 4.30 was granted based on 
convalescence following surgery in March 1996.  
Significantly, the evidence also refers to multiple 
coexisting bilateral foot disabilities including bilateral 
hallux valgus and arthritic changes of the right first 
metatarsophalangeal joint for which service connection has 
not been formally adjudicated.  

In light of the joint remand the RO should review the record 
for all other coexisting foot disabilities for which service 
connection has not been formally adjudicated.  Thereafter, 
the RO should formally adjudicate the issues of entitlement 
to service connection for any identifiable coexisting foot 
disabilities not already service-connected.  

The RO should then adjudicate the issue of entitlement to 
separate rating(s) for any coexisting foot disorder(s) 
granted service-connection to include right bunionectomy 
repair of the veteran's right second and fifth hammertoe 
deformities and wedge resection of the third metatarsal neck 
for chronic callus for which service-connection has been 
established.  Such newly raised issues are inextricably 
intertwined with the certified issue of entitlement to an 
increased evaluation for bilateral pes planus with status 
postoperative repair and should be formally adjudicated prior 
to any further appellate consideration.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient who may possess 
additional records referable to his 
treatment for PTSD and bilateral pes 
planus and other foot disabilities.  
After securing any necessary 
authorization or medical releases, the RO 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  



Regardless of the veteran's response, the 
RO should obtain copies of all 
outstanding psychiatric treatment and 
examination reports at Palo Alto, 
California VAMC, San Jose, California 
VAMC and Jackson, Mississippi VAMC dating 
between 1993 and the present. 

2.  The RO should contact the veteran's 
private podiatrist, Dr. WJL, and obtain 
certification of the exact date on which 
he was released from convalescence care 
following the March 1996 right foot 
surgery and allowed to return to work.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  If not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998),

4.  The RO should undertake any 
development deemed essential in addition 
to that requested above including any 
special VA examination(s).  

5.  The RO should review the record for 
identification of all coexisting foot 
disabilities for which service connection 
has not been formally adjudicated.  
Thereafter, the RO should formally 
adjudicate the issue of entitlement to 
service connection for identifiable 
coexisting foot disabilities.  

The RO should then adjudicate the issue 
of entitlement to a separate rating(s) 
for any coexisting foot disorder(s) 
granted service-connection to include 
right bunionectomy repair of the 
veteran's right second and fifth 
hammertoe deformities and wedge resection 
of the third metatarsal neck for chronic 
callus for which service-connection has 
been established.  

The RO should consider the applicability 
of all potential Diagnostic Codes 
including Diagnostic Code 5280 and the 
Court's holding in Esteban v. Brown, 6 
Vet. App. 259 (1994) and 38 C.F.R. 
§ 4.14.  In light of any newly received 
evidence the RO should readjudicate the 
issues of entitlement to service 
connection for PTSD, entitlement to an 
increased evaluation for bilateral pes 
planus with status postoperative repair 
and entitlement to an extension of a 
temporary total convalescence rating for 
bilateral pes planus with status 
postoperative repair beyond June 30, 
1996.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



